Title: Abigail Adams 2d to John Thaxter, 27 April 1783
From: Adams, Abigail (daughter of JA and AA)
To: Thaxter, John



Braintree April 27 1783

Opportunities of conveyance from America have for these many Months past been so seldom, that it would be unpardonable to omit the present, my good Will being so greatly indebted. Allow me to judge; and the intrinsick value, will by no means balance the account.

We have been in the disagreeable state of uncertainty and expectation, balancing between hopes and fears, for this long time; and are by no means confirmed as yet. Pappa’s letters have so contradicted each other that we know not what to judge, by his last date of Feb 18, I suppose it is his intention to return home immediately without waiting to hear from Congress, Mamma thinks otherwise. We have in the week past had a report from N. York, that Mr. Jay had arived at Phyladelphia. Some persons supposed it might be pappa—but yesterday the account was contradicted. I wrote you a forghtnight since by a vessel of Mr. Guilds that was going a roundabout way. Whether you will receive it or not is uncertain, some reasons induce me to wish you never may—and yet I wish you to know that we have not been inattentive when any conveyance has offered.
Peace is again restored to our Country. Tis not received with so great a degree of joy and gladness as could have been expected, or as so important an event demands. The political World have been balancing in their minds with regard to the certainty of it, not having received satisfactory accounts till very lately.
Mamma has thought it best to put my Brothers under the care of Mr. Shaw at Haverhill which has deprived us, of a very agreable part of our family. Charles a sweet boy was just become a companion: and enlivened many a solitary moment, but Mamma consulted their advantage; twas hard to part with them, we are now but five in family—except honest puss and sparder. Dont you think this is an interesting detail of events to communicate many thousand Miles. Braintree I assure you looks more solitary than ever; we have generally had some person as a preceptor for the young gentlemen, and we have been fortunate in meeting with those who were agreeable. My Brothers absence deprives us even of this privilege. The general determination is to convert the great House at Germantown into a Monastry and in our own distress? all turn Nuns. Miss Paine is to be Lady Abbess, and parson Wibird has offered to become professor. However we chose a person not quite so advanced and have had the offer of one—very agreable, “he is the professor and practitioner of Urbanity.” He proposes following the King of Prussia’s late example. After a certain short time, to absolve the assembly of Nuns and take one under his immediate protection,—a good plan is it not? We expect however; when you long absent gentlemen return, that you will at least make use of some very powerfull arguments with some of us, to change our situation. Twill be unpardonable if you should disappoint our hopes and expectation.

I have scribled away at a curious rate. I had nothing particular to say when I took my pen, but to indeavour, by Words only, to make some little return for your past kindness. I have not succeeded to my wishes, a perusal will only augment the mortification of having said nothing better.
The situation of our friends at Germantown is realy disagreable, tis hard that so great a share of excellence as there exists; should be so deluded clouded by misfortunes and unhappiness, but we cannot account for the various causes of events. Those that are fraught with happiness do not claim so great a degree of our amaizement and surprize, as the contrary. “The Ways of heaven are dark and intricate.”
I believe tis a happiness to have arived at that state of mind in which we can look calmly and composedly on all the events of fortune, and meet its decrees without repining. This is seldom attained by youth for where it does exist in young minds there is generally a want of that sensibility and feeling, which, constitutes it a virtue.
Not one word have we heard from my Brother John these many, many, months, I feel as if he was lost almost. Sincerely and ardently do I wish for the period to arive when this family, Now so widely seperated; shall be again collected. I anticipate the many future scenes with pleasure and my imagination sometimes, perhaps always, leads me beyond my reason. At times I feel very impatient, that there is not a prospect of its being at an earlyer period than I am allowed to expect. Whenever you shall receive this, make my compliments to Mr. Storer—and permit me to subscribe your young friend

A Adams


I must ask Miss D— pardon for not long ere this acknowledging the receipt of the pincushing. As you have desired to be permitted to communicate any returns I shall make to her, I authorize you, to present to her my best compliments, and thank her for this mark of attention to one unknown to her, and in that way which shall be most acceptable to the young Lady acknowledging you to be a better judge than I possibly can.

